DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Hamilton (U.S. Publication No. 2015/0091594 A1) discloses a sensing and detection of electrical characteristics associated with defective or unauthorized items in a supply chain using multiple detection and data system modalities.  The system includes a power signature data 11 that can include data captured on an oscilloscope which shows DUT operational current vs. time.  PSD 11 can be taken under various conditions including in synchronization with DUT stimulation from automatic test equipment (ATE).  The output PD 11 can be an electrical current signature.  The system includes a DUT testing assembly 41 which includes a support fixture 43 which supports or positions EM sensors., e.g. probes positioned over the DUT 47.  Signal paths 49 connect EM sensors 45 with amplifiers 51 and those amplifiers relate to a signal analysis section.  The prior art fails to teach in combination with the rest of the limitations in the claim: “the volume having a shape that is complementary to a shape of at least part of the conductive trace that extends between two electrical contacts, where the shape that is complementary comprises an indentation having a shape that tracks a shape of the conductive trace.”
 

Allowable Subject Matter
2.	Claims 1-26 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the volume having a shape that is complementary to a shape of at least part of the conductive trace that extends between two electrical contacts, where the shape that is complementary comprises an indentation having a shape that tracks a shape of the conductive trace.”

	Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the volume is a first volume and the conductive trace is a first conductive trace; and wherein the cover at least partly encloses a second volume that is different from the first volume, the second volume for holding air over a second conductive trace.”

Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “wherein the cover comprises a first indentation that defines the volume at least partly and a second indentation that defines a secured volume at least partly, the first indentation being separated from the second indentation by 78 mils microns) or less at a point on the circuit board containing electrical contacts for the conductive traces.”

  Claims 2-4, 8-13, 15, 16 and 17 are allowable due to their dependencies on claim 1; claim 6 is allowable due to its dependency on claim 5; claim 7 is allowable due to its dependency on claim 6; claims 18-26 are allowable due to their dependencies on claim 17.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866